 



Exhibit 10.29

Execution
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of October 22, 2007, by and among Apollo Global, Inc., a Delaware
corporation (the “Company”), Apollo Group, Inc., an Arizona corporation
(“Apollo”) and Carlyle Ventures Partners III, L.P., a Delaware limited
partnership (“Carlyle” and, together with Apollo and each Affiliate of Carlyle
and Apollo that hereafter becomes a shareholder of the Company, the
“Shareholders”). Unless otherwise indicated herein, capitalized terms used
herein are defined in paragraph 9 hereof.
RECITALS
     The Company, Apollo and Carlyle are parties to (i) a Joint Venture
Agreement dated as of the date hereof (the “Joint Venture Agreement”), and
(ii) a Shareholders’ Agreement dated as of the date hereof (the “Shareholders’
Agreement”).
     As a condition to the consummation of the transactions contemplated by the
Joint Venture Agreement, the parties hereto are entering into this Agreement to
provide the registration rights set forth herein and to provide for certain
rights and obligations in respect thereto as hereinafter provided.
AGREEMENT
     NOW, THEREFORE, the parties to this Agreement agree as follows:
     1. Demand Registrations.
     (a) Requests for Registration. At any time after the date that is 180 days
after an Initial Public Offering, (i) the holders of a majority of the Apollo
Registrable Securities or (ii) the holders of a majority of the Carlyle
Registrable Securities, each may request registration under the Securities Act
of all or part of their Registrable Securities on Form S-1 or any similar
long-form registration statement (“Long-Form Registrations”) or, if available,
such holders may request registration under the Securities Act of all or part of
their Registrable Securities on Form S-3 (including pursuant to Rule 415 under
the Securities Act) or any similar short-form registration statement
(“Short-Form Registrations”). Each request for a Demand Registration shall
specify the approximate number of Registrable Securities requested to be
registered and the anticipated per share price range for such offering. Within
ten days after receipt of any such request, the Company shall give written
notice of such requested registration to all other holders of Registrable
Securities and, subject to paragraph 1(d) below, will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 10 days after the receipt
of the Company’s notice. Subject to paragraph 5(b), a Demand Registration shall
not count as a request for registration pursuant to this paragraph 1 if at least
50% of the Registrable Securities that the holders initiating such Demand
Registration have requested to be registered in such Demand Registration are not
registered for reasons other than their voluntary decision not to do so. All
registrations requested pursuant to this paragraph 1(a) are referred to herein
as “Demand Registrations.”





--------------------------------------------------------------------------------



 



     (b) Long-Form Registrations. The holders of a majority of the Apollo
Registrable Securities will be entitled to request four Long-Form Registrations
in which the Company will pay all Registration Expenses. The holders of a
majority of the Carlyle Registrable Securities will be entitled to request two
Long-Form Registrations in which the Company will pay all Registration Expenses.
Subject to paragraph 5(b), a registration will not count as one of the permitted
Long-Form Registrations until it has become effective unless a Shareholder
requesting a Long-Form Registration that did not become effective elects to have
its Registration Expenses paid by the Company in connection with such
Long-Form Registration. Subject to paragraph 5(b), a Company will pay all
Registration Expenses in connection with any registration initiated as a
Long-Form Registration whether or not it becomes effective. All
Long-Form Registrations shall be underwritten registrations.
     (c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to paragraph 1(b), the (i) holders of a majority of the Apollo
Registrable Securities, and (ii) holders of a majority of the Carlyle
Registrable Securities, will each be entitled, subject to the limitations set
forth herein, to request an unlimited number of Short-Form Registrations in
which the Company will pay all Registration Expenses; provided that the
aggregate offering value of the Registrable Securities requested to be
registered by Apollo or Carlyle in any Short-Form Registration must equal at
least $[1,000,000] in the aggregate. Subject to paragraph 5(b), the Company will
pay all Registration Expenses in connection with any registration initiated as a
Short-Form Registration whether or not it becomes effective. Demand
Registrations will be Short-Form Registrations whenever the Company is permitted
to use any applicable short form. After the Company has become subject to the
reporting requirements of the Securities Exchange Act, the Company will use its
best efforts to make Short-Form Registrations available for the sale of
Registrable Securities, including but not limited to compliance with paragraph 8
hereof.
     (d) Priority on Demand Registrations. The Company will not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the holders of a majority of the Registrable
Securities included in such Demand Registration. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing (with a copy to each party hereto requesting registration of Registrable
Securities) that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability of the
offering, the Company will include in such registration prior to the inclusion
of any securities which are not Registrable Securities the number of Registrable
Securities requested to be included which in the opinion of such underwriters
can be sold without adversely affecting the marketability of the offering, pro
rata among the respective holders thereof on the basis of the number of shares
of Registrable Securities owned by such Shareholder.
     (e) Restrictions on Demand Registrations. The Company will not be obligated
to effect any Demand Registration within three months after the effective date
of a previous Demand Registration. The Company may postpone for up to three
months the filing or the effectiveness of a registration statement for a Demand
Registration if the Company’s board of directors determines in its reasonable
good faith judgment that such Demand Registration would

2



--------------------------------------------------------------------------------



 



reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any of its subsidiaries to engage in any acquisition of assets
(other than in the ordinary course of business) or any merger, consolidation,
tender offer or similar transaction; provided that in such event, the holders of
a majority of Registrable Securities initially requesting such Demand
Registration will be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration will not count as one of the permitted
Demand Registrations hereunder and the Company will pay all Registration
Expenses in connection with such registration; provided, that the Company may
delay a Demand Registration hereunder only once in any twelve-month period.
     (f) Selection of Underwriters. The holders of a majority of the Apollo
Registrable Securities included in any Demand Registration will have the right
to select the investment banker(s) and manager(s) to administer the
offering, subject to the (x) approval of the Board of Directors of the Company,
which approval will not be unreasonably withheld or delayed and (y) Carlyle’s
right to name a co-manager for the offering if Carlyle Registrable Securities
are to be included in the offering. In the event that none of the Apollo
Registrable Securities are included in such Demand Registration, Carlyle will
have the right to make such selection, subject to the approval of the Board of
Directors of the Company, which approval will not be unreasonably withheld or
delayed.
     (g) Other Registration Rights. The Company will not grant to any Persons
the right to request the Company to register any equity securities of the
Company, or any securities convertible or exchangeable into or exercisable for
such securities (whether as a demand registration or a piggyback registration),
without the prior written consent of the holders of a majority of the Apollo
Registrable Securities and of a majority of the Carlyle Registrable Securities.
     2. Piggyback Registrations.
     (a) Right to Piggyback. Upon completion by the Company of an Initial Public
Offering (and any Initial Public Offering that is not a Qualified IPO shall be
undertaken only with the prior written consent of Carlyle), whenever the Company
proposes to register any of its securities (including any proposed registration
of the Company’s securities by any third party) under the Securities Act (other
than pursuant to a registration on Form S-4 or S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), whether or not for sale for
its own account, the Company will give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration and will
include in such registration all Registrable Securities of the same class or
series of securities that the Company proposes to register with respect to which
the Company has received written requests for inclusion therein within 30 days
after the receipt of the Company’s notice.
     (b) Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities will be paid by the Company in all Piggyback
Registrations whether or not such registration is consummated.

3



--------------------------------------------------------------------------------



 



     (c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing (with a copy to each party hereto
requesting registration of Registrable Securities) that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of such offering, the Company will include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such Registrable Securities on the basis of the number of
Registrable Securities owned by each such holder and (iii) third, any other
securities requested to be included in such registration pro rata among the
holders thereof on the basis of the number of such securities owned by each such
holder.
     (d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing (with a
copy to each party hereto requesting registration of Registrable Securities)
that in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such registration (i) first, the securities requested to be included therein
by the holders requesting such registration and the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such securities on the basis of the number of Registrable Securities owned by
each such holder and (ii) second, any other securities requested to be included
in such registration.
     (e) Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to paragraph 1 or
pursuant to this paragraph 2, and if such previous registration has not been
withdrawn or abandoned, the Company will not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or S-8 or any successor form), whether on its own behalf
or at the request of any holder or holders of such securities, until a period of
at least three months has elapsed from the effective date of such previous
registration.
     3. Holdback Agreements.
     (a) To the extent not inconsistent with applicable law, each holder of
Registrable Securities agrees not to effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities, options or rights convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and the 180-day
period beginning on the effective date of the Company’s Initial Public Offering
of Common Stock under the Securities Act or during the seven days prior to and
the 90-day period beginning on the effective date of any other underwritten
registration filed under the Securities Act (in each case, except as part of
such underwritten registration and except for such shorter period as the
underwriters managing the registered public offering and the holders of a
majority of the Registrable Securities otherwise agree in writing with respect
to all holders of Registrable Securities).

4



--------------------------------------------------------------------------------



 



     (b) The Company agrees (i) not to effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
180-day period beginning on the effective date of any underwritten Demand
Registration or any underwritten Piggyback Registration (except as part of such
underwritten registration or pursuant to registrations on Form S-4 or S-8 or any
successor form), unless the underwriters managing the registered public offering
otherwise agree, and (ii) to cause each holder of its Common Stock, or any
securities convertible into or exchangeable or exercisable for Common Stock,
purchased from the Company at any time after the date of this Agreement (other
than in a registered public offering) to agree not to effect any public sale or
distribution (including sales pursuant to Rule 144) of any such securities
during such period (except as part of such underwritten registration, if
otherwise permitted), unless the underwriters managing the registered public
offering otherwise agree in writing.
     4. Registration Procedures. Whenever the holders of Registrable Securities
have requested that any Registrable Securities be registered pursuant to this
Agreement, the Company will use its best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company will as expeditiously
as possible:
     (a) prepare and (within 60 days after the end of the period within which
requests for registration may be given to the Company) file with the Securities
and Exchange Commission a registration statement with respect to such
Registrable Securities and thereafter use its best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the holders of a majority of the Registrable
Securities covered by such registration statement and their counsel and if
Carlyle Registrable Securities are covered by such registration statement to
Carlyle and its counsel copies of all such documents proposed to be filed, which
documents will be subject to the review of such counsel);
     (b) notify each holder of Registrable Securities of the effectiveness of
each registration statement filed hereunder and prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of either
(i) not less than the number of days until all such securities have been
disposed of (subject to extension pursuant to paragraph 7(b)) or, if such
registration statement relates to an underwritten offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or (ii) such shorter period as will terminate when all of
the securities covered by such registration statement have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement (but in any event not before
the expiration of any longer period required under the Securities Act), and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement until such time as all
of such securities have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof set forth in such registration
statement;

5



--------------------------------------------------------------------------------



 



     (c) furnish to each seller of Registrable Securities such number of copies
of such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;
     (d) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (d), (ii) subject itself to taxation in any
such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);
     (e) notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event as
a result of which, the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, at the request of any such seller, the Company
will prepare and furnish to such seller a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;
     (f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or
quoted;
     (g) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
     (h) enter into such customary agreements (including underwriting agreements
in customary form) and take all such other actions as the holders of a majority
of the Registrable Securities being sold and, if Carlyle Registrable Securities
are being sold, Carlyle, or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, effecting a stock split or a combination of
shares);
     (i) make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

6



--------------------------------------------------------------------------------



 



     (j) otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
     (k) notify each seller of such Registrable Securities in the event of the
issuance of any stop order suspending the effectiveness of a registration
statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any securities included in such
registration statement for sale in any jurisdiction, and use its best efforts
promptly to obtain the withdrawal of such order;
     (l) obtain one or more comfort letters, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), signed by the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by comfort
letters as the holders of a majority of the Registrable Securities being sold
reasonably request and Carlyle, if Carlyle Registrable Securities are also being
sold;
     (m) permit any holder of Registrable Securities which holder, in its
reasonable judgment, might be deemed to be an underwriter or a controlling
Person of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such holder and
its counsel should be included; and
     (n) provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature.
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request in writing.
     5. Registration Expenses.
     (a) All expenses incident to the Company’s performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, and fees and disbursements of counsel
for the Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration

7



--------------------------------------------------------------------------------



 



Expenses”), will be borne as provided in this Agreement, except that the Company
will, in any event, pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed.
     (b) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to pay for any Registration Expenses in connection with a
registration proceeding begun pursuant to paragraph 1(a) if the registration
request is subsequently withdrawn at the request of the initiating holders,
unless such initiating holders agree to forfeit their right to one Demand
Registration pursuant to paragraph 1(b) (in which case such right shall be
forfeited by the holders initiating such request and all holders exercising
their Piggyback Registration rights with respect to such request); provided,
however, that if at or prior to the time of such withdrawal, such holders have
learned of a material adverse change in the condition, business, or prospects of
the Company not known to such holders at the time of their request for such
registration (it being understood that a change in the Company’s stock price
shall not constitute in and of itself a material adverse change) and withdrawn
their request for registration with reasonable promptness after learning of such
material adverse change, then such holders shall not be required to pay any of
such expenses and shall retain their rights pursuant to paragraph 1.
     (c) In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse (i) the holders of Registrable
Securities covered by such registration for the reasonable fees and
disbursements of (A) one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration and (B) any such other
counsel retained for the purpose of rendering opinions and reviewing documents
on behalf of one or more holders of Registrable Securities on behalf of whom
such first counsel does not act and (ii) Carlyle for the reasonable fees and
disbursements of counsel to Carlyle in the event that Carlyle Registrable
Securities are covered by such registration.
     (d) To the extent Registration Expenses are not required to be paid by the
Company, each holder of securities included in any registration hereunder will
pay those Registration Expenses allocable to the registration of such holder’s
securities so included, and any Registration Expenses not so allocable will be
borne by all sellers of securities included in such registration in proportion
to the aggregate selling price of the securities to be so registered for each
seller.
     6. Indemnification.
     (a) The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, its officers and
directors and each Person that controls such holder (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities, joint or
several, to which such holder or any such director or officer or controlling
Person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue or alleged untrue

8



--------------------------------------------------------------------------------



 



statement of material fact contained (A) in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or (B) in any application or other document or communication (in this
paragraph 6 collectively called an “application”) executed by or on behalf of
the Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration statement under the “blue sky” or securities laws thereof, or
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein under the circumstances
which such statements have been made not misleading, and the Company will
reimburse such holder and each such director, officer and controlling Person for
any legal or any other expenses incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding; provided that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement, or omission or alleged omission, made in such
registration statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished to the Company by
such holder expressly for use therein or by such holder’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has timely furnished such holder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors and each Person that controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.
     (b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify and hold harmless the Company, its
directors and officers and each other Person who controls the Company (within
the meaning of the Securities Act) against any losses, claims, damages,
liabilities, joint or several, to which the Company or any such director or
officer or controlling Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by such holder expressly for
use therein, and such holder will reimburse the Company and each such director,
officer and controlling Person for any legal or any other expenses incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding; provided that the obligation to indemnify will
be individual, not joint and several, to each holder and will be limited to the
net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

9



--------------------------------------------------------------------------------



 



     (c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.
     (d) The indemnification provided for under this Agreement will remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer of securities. If the
indemnification provided for in paragraph 6(a) from the Company is unavailable
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then the Company, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Company and the indemnified party, as well as any other
relevant equitable considerations. The relative faults of the indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, the Company or such indemnified
party, and the Company’s and indemnified party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities or expenses referred to above shall be deemed to include any legal
or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
paragraph 6(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentences. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this paragraph 6(d).
     7. Participation in Underwritten Registrations.
     (a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s), provided that

10



--------------------------------------------------------------------------------



 



no holder of Registrable Securities will be required to sell more than the
number of Registrable Securities that such holder has requested the Company to
include in any registration) and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements; provided
that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
such holder and such holder’s intended method of distribution) or to undertake
any indemnification or “holdback” obligations to the Company or the underwriters
with respect thereto, except as otherwise provided in paragraphs 3 and 6 hereof.
     (b) Each Person that is participating in any registration hereunder agrees
that, upon receipt of any written notice from the Company of the happening of
any event of the kind described in paragraph 4(e) and 4(k) above, such Person
will forthwith discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such paragraph 4(e).
If the Company gives any such written notice, the applicable time period
mentioned in paragraph 4(b) during which a registration statement is to remain
effective will be extended by the number of days during the period from and
including the date of the giving of such written notice pursuant to this
paragraph to and including the date when each seller of a Registrable Security
covered by such registration statement has received the copies of the
supplemented or amended prospectus contemplated by paragraph 4(e).
     8. Current Public Information. At all times after the Company has filed a
registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Securities Exchange Act,
the Company will file in a timely manner all reports and other documents
required to be filed by it under the Securities Act and the Securities Exchange
Act and the rules and regulations adopted by the Securities and Exchange
Commission thereunder, and will take such further action as any holder or
holders of Registrable Securities may reasonably request, all to the extent
required to enable such holders to sell Registrable Securities pursuant to
Rule 144 adopted by the Securities and Exchange Commission under the Securities
Act (as such rule may be amended from time to time) or any similar rule or
regulation hereafter adopted by the Securities and Exchange Commission. Without
limiting the foregoing, the Company covenants that, at its own expense, it will
promptly take such action as any Shareholder may reasonably request, all to the
extent required from time to time to enable such Shareholder to transfer its
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act or (ii) any similar rule or regulation hereafter
adopted by the Securities and Exchange Commission. Upon the request of a
Shareholder, the Company, at its own expense, will promptly deliver to such
Shareholder (i) a written statement as to whether it has complied with such
requirements (and such Shareholder shall be entitled to rely upon the accuracy
of such written statement), (ii) a copy of the most recent annual or quarterly
report of the Company and (iii) such other reports and documents as such
Shareholder may reasonably request in order to avail itself of any rule or
regulation of the Securities and Exchange Commission allowing it to transfer its
shares without registration.
     9. Definitions.

11



--------------------------------------------------------------------------------



 



     “Affiliate” of a Shareholder means any other Person, entity or investment
or co-investment fund directly or indirectly controlling, controlled by or under
common control with the Shareholder and, in the case of a Shareholder which is
an entity, any shareholder, member, partner or other equity holder of such
Shareholder, which, in each case, beneficially owns at least 10% of the
outstanding voting interests of the Shareholder. Each fund managed by Carlyle or
an Affiliate of Carlyle shall be an Affiliate of Carlyle for purposes of this
Agreement and no portfolio company of Carlyle or its Affiliates shall be
considered an Affiliate of Carlyle or such Affiliate for purposes of this
Agreement.
     “Common Stock” means the common stock of the Company, par value $.001 per
share.
     “Apollo Registrable Securities” means (i) any shares of Common Stock issued
to Apollo pursuant to the Joint Venture Agreement; (ii) any equity securities
issued or issuable directly or indirectly with respect to the securities
referred to in clause (i) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization, including a recapitalization or exchange and (iii) any
other shares of Common Stock now held or hereafter acquired by Apollo; provided,
that in the event that pursuant to such recapitalization or exchange, equity
securities are issued which do not participate in the residual equity of the
Company (“Non-Participating Securities”), such Non-Participating Securities will
not be Registrable Securities. As to any particular shares constituting Apollo
Registrable Securities, such shares will cease to be Apollo Registrable
Securities when they have (x)  been effectively registered under the Securities
Act and disposed of in accordance with the registration statement covering them,
or (y)  been sold to the public through a broker, dealer or market maker
pursuant to Rule 144 (or by similar provision then in force) under the
Securities Act or (z) have become eligible for sale under Rule 144(k).
     “Carlyle Registrable Securities” means (i) any shares of Common Stock
issued to Carlyle or Carlyle Affiliates pursuant to the Joint Venture Agreement;
(ii) any equity securities issued or issuable directly or indirectly with
respect to the securities referred to in clause (i) by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, including a recapitalization or
exchange and (iii) any other shares of Common Stock now held or hereafter
acquired by Carlyle or any of Carlyle’s Affiliates; provided, that in the event
that pursuant to such recapitalization or exchange, equity securities are issued
which do not participate in the residual equity of the Company
(“Non-Participating Securities”), such Non-Participating Securities will not be
Registrable Securities. As to any particular shares constituting Carlyle
Registrable Securities, such shares will cease to be Carlyle Registrable
Securities when they have (x)  been effectively registered under the Securities
Act and disposed of in accordance with the registration statement covering them,
or (y) been sold to the public through a broker, dealer or market maker pursuant
to Rule 144 (or by similar provision then in force) under the Securities Act or
(z) have become eligible for sale under Rule 144(k).
     “Initial Public Offering” means an initial public offering by the Company
of its Common Stock to the public effected pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or any comparable
statement under any similar United States federal statute then in effect.

12



--------------------------------------------------------------------------------



 



     “Person” means an individual, a limited liability company, an association,
a joint stock company, a partnership, a joint venture, a corporation, a trust,
an unincorporated organization and a government or any department, agency or
political subdivision thereof.
     “Qualified IPO” means the closing of the sale of shares of Common Stock in
a firm commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act, in which the gross aggregate
cash proceeds to the Company (before deduction of underwriting discount,
commissions and expenses of sale) are at least $50,000,000.
     “Registrable Securities” means the Apollo Registrable Securities and the
Carlyle Registrable Securities, including such shares of Common Stock hereafter
acquired by transferees of the Apollo Registrable Securities and the Carlyle
Registrable, provided that such transfers are effected in accordance with the
terms and conditions the Shareholders’ Agreement of even date herewith with
respect to transfers of Common Stock.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal law then in force.
     “Securities and Exchange Commission” includes any governmental body or
agency succeeding to the functions thereof.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal law then in force.
     10. Miscellaneous.
     (a) No Inconsistent Agreements. The Company will not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.
     (b) Adjustments Affecting Registrable Securities. The Company will not take
any action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would adversely affect the marketability of
such Registrable Securities in any such registration (including, without
limitation, effecting a stock split or a combination of shares).
     (c) Remedies. The parties hereto agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that any party hereto will have the right to injunctive relief, in addition
to all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.
     (d) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of each of the Company, Carlyle and the holders of a majority of
the Registrable Securities; provided, that if such amendment or waiver would
treat a holder or group of holders of Registrable Securities in a manner
different from any other holders of Registrable Securities (other than as
already provided herein), then such amendment or waiver will require the consent

13



--------------------------------------------------------------------------------



 



of such holder or the holders of a majority of the Registrable Securities of
such group adversely treated. The Company will give prompt written notice to the
parties hereto of any amendments, modifications, or waivers of the provisions of
this Agreement.
     (e) Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns. In addition, and whether or not any express assignment
has been made, the provisions of this Agreement that are for the benefit of the
holders of Registrable Securities (or any portion thereof) as such will be for
the benefit of and enforceable by any subsequent holder of any Registrable
Securities (or of such portion thereof), subject to the provisions respecting
the minimum numbers or percentages of shares of Registrable Securities (or of
such portion thereof) required in order to be entitled to certain rights, or
take certain actions, contained herein.
     (f) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
     (g) Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.
     (h) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
     (i) Governing Law. This Agreement shall be construed according to and
governed by the laws of the State of Delaware, without reference to conflicts of
laws principles.
     (j) Notices. Any notice provided for in this Agreement will be in writing
and will be either (i) personally delivered, (ii) delivered by certified mail,
return receipt requested, (iii) sent by a nationally recognized overnight
courier service (charges prepaid), or (iv) faxed with a copy following by any
method described in the foregoing clauses (i) to (iii), to each Shareholder that
is a party hereto at the address indicated in the Shareholders Agreement and to
the Company at the address indicated below, or at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder when delivered personally, five days after deposit in the U.S. mail
and one day after deposit with a nationally recognized overnight courier
service.
If to the Company:
Apollo Global, Inc.
c/o Apollo Group, Inc.
4615 East Elwood Street
Phoenix, AZ 85040

14



--------------------------------------------------------------------------------



 



Attention: Chief Financial Officer
Facsimile: (602) 383-5159
[Remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement on the day and year first above written.

                      APOLLO GLOBAL, INC.    
 
                    By:   /s/ Jeff Langenbach                  
 
      Name:   Jeff Langenbach    
 
      Title:   President    
 
                    APOLLO GROUP, INC.    
 
                    By:   /s/ Joseph L. D’Amico                  
 
      Name:   Joseph L. D’Amico    
 
      Title:        
 
               
 
                    CARLYLE VENTURE PARTNERS III, L.P.    
 
                    By:   TCG VENTURES III, L.P.             Its General Partner
          By:   /s/ Brooke B. Coburn                  
 
      Name:   Brooke B. Coburn    
 
      Title:   Managing Director    

